DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by attorney Terry Flynn (Reg. no. 41,756) on 07/25/2022.

The application has been amended as follows:
Claim 1: A touch panel device comprising a plurality of transmission electrodes and a plurality of reception electrodes disposed in a sensing region on a substrate, the transmission electrodes and the reception electrodes forming a sensor cell, wherein the sensing region has a non-rectangle shape, a plurality of the sensor cells is arranged in the sensing region in a row direction and a column direction, and each sensor cell has a region shape according to a shape of the sensing region such that number of the sensor cells in respective rows is same and number of the sensor cells in respective columns is same, wherein, the plurality of transmission electrodes and the plurality of reception electrodes are disposed such that, when assuming a reference rectangle shape of the sensing region as a reference in deformation of the sensing region to the non-rectangle shape, a region shape of a rectangle shaped sensor cell that is arranged in a region of the reference rectangle shape is deformed to a non-rectangle shape by mapping the region shape of the rectangle shaped sensor cell to the sensing region using conversion coefficients obtained from vertex coordinates of the rectangle shape and vertex coordinates of the sensing region.

Claim 2: Cancelled.

Claim 3: A touch panel device comprising
a plurality of transmission electrodes and a plurality of reception electrodes disposed in a sensing region on a substrate, the transmission electrodes and the reception electrodes forming a sensor cell, wherein the sensing region has a non-rectangle shape, a plurality of the sensor cells is arranged in the sensing region in a row direction and a column direction, and each sensor cell has a region shape according to a shape of the sensing region such that number of the sensor cells in respective rows is same and number of the sensor cells in respective columns is same, wherein, the plurality of transmission electrodes and the plurality of reception electrodes are disposed such that, when assuming a reference rectangle shape of the sensing region as a reference in deformation of the sensing region to the non-rectangle shape, a region shape of a rectangle shaped sensor cell that is arranged in a region of the reference rectangle shape is deformed to a non-rectangle shape by mapping the region shape of the rectangle shaped sensor cell to the sensing region using conversion coefficients obtained from vertex coordinates of the rectangle shaped sensor cell and vertex coordinates of a sensor cell disposed in the sensing region corresponding to the rectangle shaped sensor cell.

Claim 4: The touch panel device according to claim 1, wherein the conversion coefficients are calculated based on a bilinear transformation using the vertex coordinates of the reference rectangle shape and the vertex coordinates of the sensing region.

Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1: None of the cited references on record, alone or in combination provides the motivation to teach or suggest, “a touch panel device comprising a plurality of transmission electrodes and a plurality of reception electrodes disposed in a sensing region on a substrate, the transmission electrodes and the reception electrodes forming a sensor cell, wherein the sensing region has a non-rectangle shape, a plurality of the sensor cells is arranged in the sensing region in a row direction and a column direction, and each sensor cell has a region shape according to a shape of the sensing region such that number of the sensor cells in respective rows is same and number of the sensor cells in respective columns is same, wherein, the plurality of transmission electrodes and the plurality of reception electrodes are disposed such that, when assuming a reference rectangle shape of the sensing region as a reference in deformation of the sensing region to the non-rectangle shape, a region shape of a rectangle shaped sensor cell that is arranged in a region of the reference rectangle shape is deformed to a non-rectangle shape by mapping the region shape of the rectangle shaped sensor cell to the sensing region using conversion coefficients obtained from vertex coordinates of the rectangle shape and vertex coordinates of the sensing region”.

Regarding independent claim 3: None of the cited references on record, alone or in combination provides the motivation to teach or suggest, “a touch panel device comprising
a plurality of transmission electrodes and a plurality of reception electrodes disposed in a sensing region on a substrate, the transmission electrodes and the reception electrodes forming a sensor cell, wherein the sensing region has a non-rectangle shape, a plurality of the sensor cells is arranged in the sensing region in a row direction and a column direction, and each sensor cell has a region shape according to a shape of the sensing region such that number of the sensor cells in respective rows is same and number of the sensor cells in respective columns is same, wherein, the plurality of transmission electrodes and the plurality of reception electrodes are disposed such that, when assuming a reference rectangle shape of the sensing region as a reference in deformation of the sensing region to the non-rectangle shape, a region shape of a rectangle shaped sensor cell that is arranged in a region of the reference rectangle shape is deformed to a non-rectangle shape by mapping the region shape of the rectangle shaped sensor cell to the sensing region using conversion coefficients obtained from vertex coordinates of the rectangle shaped sensor cell and vertex coordinates of a sensor cell disposed in the sensing region corresponding to the rectangle shaped sensor cell”.

Claims 4-7 are allowed because of their dependency on the allowed base claim respectively.

The closest prior art:
Yamaguchi (JP 2018124837) teaches a touch panel sensor comprises: a plurality of sensor parts that are arranged in a first direction and a second direction intersecting with the first direction; and a substrate that supports the plurality of sensor parts on one face. The substrate has an outer edge including a deformed outer edge that extends at least partially in the first direction and a direction intersecting with second direction. The plurality of sensor parts include a first sensor part that is adjacent to the deformed outer edge, and a second sensor part that is located separated from the deformed outer edge with respect to the first sensor part. However, fails to disclose the subject matter as recited above in independent claims.

Mali (US 20180095563) teaches a non-rectilinear touch surface is disclosed herein. The non-rectilinear touch surface is shown with wires extending from a top to bottom side, and a left to right side, with the intersection of said wires allowing for the performance of touch-based technology. Also included herein is a method for producing the non-rectilinear touch surface. However, fails to disclose the subject matter as recited above in independent claims.

Liu (US 20170307924) teaches a touch electrode structure, a touch panel and a display device are provided. The touch electrode structure includes at least one touch electrode group. The at least one touch electrode group is arranged around a center; each touch electrode group includes a plurality of touch electrodes, the plurality of touch electrodes in each touch electrode group are arranged in the direction from the position closer to the center to the position further away from the center respectively; and a size of a side portion of each touch electrode away from the center along a circumferential direction is greater than a size of a side portion of the touch electrode close to the center along a circumferential direction. The touch electrode structure may be applied in a non-rectangular (irregular) touch panel, according to the requirements, the touch electrode structure can effectively and completely cover the non-rectangular (irregular) touch panel. However, fails to disclose the subject matter as recited above in independent claims.

However, none of the above references teaches or fairly suggests the combination of the limitations as recited in the claims listed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT CHATLY whose telephone number is (571)270-1610. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMIT CHATLY/               Primary Examiner, Art Unit 2622